78 F.3d 602
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Willie Y. TERRELL, Petitioner,v.DEPARTMENT OF The TREASURY, Respondent.
No. 95-3348.
United States Court of Appeals, Federal Circuit.
Jan. 29, 1996.
ON MOTION
ORDER

1
In accordance with the court's December 4, 1995 order, and because Willie Y. Terrell has filed an informal brief,

IT IS ORDERED THAT:

2
Terrell's motion for reconsideration of this court's April 12, 1995 order dismissing appeal no. 95-3348 is granted, the dismissal order is vacated, the mandate is recalled, and the petition reinstated.